Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Objections
Claim 9 objected to because of the following informalities:  Line 1 reads “a non-transitory storage medium that sores a computer program.”  It is believed by the examiner that this is a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle detection unit” and “an inter-vehicle communication unit” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (EP 3056405 A1), provided in IDS, hereafter known as Suzuki, in light of Harvey et al (US Pub 2016/0171894 A1), hereafter known as Harvey.

For Claim 1, Suzuki teaches A distance measuring system in an electronically coupled vehicle 5comprising: ([0006])
a vehicle detection unit configured to detect, in an adjacent lane adjacent to a lane where the electronically coupled vehicle is travelling, a first position of a preceding vehicle traveling in front of the electronically 10coupled vehicle and a first position of a following vehicle traveling behind the electronically coupled vehicle; ([0006], [0027], [0075])
a controller configured to calculate a distance between the preceding vehicle and the following vehicle 20based on the detected first position of the preceding vehicle, the detected first position of the following vehicle.  ([0027], [0075-0076])
Suzuki does not teach that the vehicle is traveling in a group or that each of the multiple vehicles that are electronically coupled contain the distance measuring system
Or an inter-vehicle communication unit configured to receive a second position of the preceding vehicle and a 15second position of the following vehicle detected by another vehicle among the multiple vehicles of the electronically coupled vehicle group; and 
Or a controller configured to calculate a distance between the preceding vehicle and the following vehicle 20based on the detected first position of the preceding vehicle, the detected first position of the following vehicle, the received second position of the preceding vehicle, and the received second position of the following vehicle
Harvey, however, does teach in which vehicles travel as a group and that each of the vehicles that are electronically coupled contain the control system. [0101], Fig. 10, [0018-0020], [0178-0180], Figs. 28 and 29.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s lane changing method with Harvey’s use of multiple vehicles traveling in a group and each having the system because it would allow several groups traveling in a convoy or platoon to make sure there is space for all of them together before they attempt a lane change, thus allowing the convoy to change lanes and maintain formation.  If all of the vehicles have the same device, they can communicate and have redundancy if one of the devices fails, and all could serve as a platoon/convoy leader.
Harvey, however, does teach in which the position of other vehicles is determined by multiple vehicles that are electronically linked ([0079-0082], Figure 10.  The vehicles all send locational information of other vehicles to the central computer (which may be attached to a particular vehicle).  An overall location map can be made from these individual readings.)
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of these teachings of Suzuki and Harvey that an inter-vehicle communication unit configured to receive a second position of the preceding vehicle and a 15second position of the following vehicle detected by another vehicle among the multiple vehicles of the electronically coupled vehicle group; and 
Or a controller configured to calculate a distance between the preceding vehicle and the following vehicle 20based on the detected first position of the preceding vehicle, the detected first position of the following vehicle, the received second position of the preceding vehicle, and the received second position of the following vehicle
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Suzuki clearly establishes the concept of finding the position of vehicles in other lanes, and detecting a distance between them.  Suzuki lacks that this occurs for more than one vehicle, and that the positional information is calculated using sensors from a second vehicle.  Harvey establishes the idea of several vehicles traveling in a group, and creating a location map of the surroundings by using the sensors of more than one vehicle.  It would be obvious to combine them because applying the teaching of vehicles traveling in a group would allow Suzuki’s method to be applied to convoys, which often act as one unit.  The ability to determine if there is enough space in an adjacent lane for a lane change would be useful to convoys.  It would be useful to use Harvey’s method of creating location maps from the sensors of multiple vehicles to confirm specific objects (and to verify objects detected) because it would allow redundancy which can be useful when attempting to make sure a process is safe.  If one of sensors is malfunctioning, but another detects an object accurately, it could prevent an accident.

For Claim 2, Suzuki teaches A vehicle system comprising: 
A vehicle that include the distance measuring system according to claim 1.  
Suzuki does not teach a vehicle coupling system comprising multiple vehicles that include the distance measuring system according to claim 1.  
Harvey, however, does teach a vehicle coupling system comprising multiple vehicles that include location measuring systems. ([0079-0082], Figure 10.  The vehicles all send locational information of other vehicles to the central computer (which may be attached to a particular vehicle).  An overall location map can be made from these individual readings. [0018-0020])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s vehicle measuring system with Harvey’s use of multiple vehicles coupled together to benefit from it because it would allow vehicle traveling together in a convoy or platoon to know if there is sufficient distance to change lanes without having to break up their formation. 
30	
For Claim 5, modified Suzuki teaches The vehicle coupling system according to claim 2, 
wherein the controller is further configured to control a speed of the electronically coupled vehicle based on a positional relationship between a leader vehicle in the 15electronically coupled vehicle group, the preceding vehicle in the adjacent lane, and the following vehicle in the adjacent lane.  ([0048])
Suzuki does not teach in which there is a vehicle group and that the speed is controlled based upon the positional relationship a follower vehicle in the electronically coupled group.
Harvey, however, does teach in which vehicles travel as a group [0101], Fig. 10, [0018-0020], [0178-0180], Figs. 28 and 29.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s lane changing method with Harvey’s use of multiple vehicles traveling in a group because it would allow several groups traveling in a convoy or platoon to make sure there is space for all of them together before they attempt a lane change, thus allowing the convoy to change lanes and maintain formation.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the speed is controlled based upon the positional relationship of a follower vehicle in the electronically coupled group.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the position of the follower vehicle relative to the rear vehicle is very important if a collision is to be avoided.  When the platoon is going to actually change lanes, it is important that the platoon vehicles be in such a position that they do not collide with the adjacent vehicles.  Suzuki establishes the concept that the vehicle accelerates or breaks to find an ideal merging location based upon its current location.  By treating the platoon as a large unit, the follower vehicle becomes a part of the unit, and its location is also important to consider when deciding the optimal location to change lanes.  Therefore its positional information would be obvious to consider when changing speeds to arrange a lane change.
20	
For Claim 8, Suzuki teaches A distance measuring method in an electronically coupled vehicle comprising: ([0006])
5detecting, in an adjacent lane adjacent to a lane where the electronically coupled vehicle is travelling, a first position of a preceding vehicle traveling in front of the electronically coupled vehicle and a first position of a following vehicle traveling 10behind the electronically coupled vehicle group; ([0006], [0027], [0075])
calculating a distance between the preceding vehicle and the following vehicle based on the detected first position of the preceding vehicle, the detected first position of the following vehicle, the received second 20position of the preceding vehicle, and the received second position of the following vehicle.  
Suzuki does not teach that the vehicle is traveling in a group or that each of the multiple vehicles that are electronically coupled contain the distance measuring system
receiving, by an inter-vehicle communication, a second position of the preceding vehicle and a second position of the following vehicle detected by another vehicle among the multiple vehicles of the electronically coupled vehicle 15group; and 
calculating a distance between the preceding vehicle and the following vehicle based on the received second 20position of the preceding vehicle, and the received second position of the following vehicle.  
Harvey, however, does teach in which vehicles travel as a group and that each of the vehicles that are electronically coupled contain the control system. [0101], Fig. 10, [0018-0020], [0178-0180], Figs. 28 and 29.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s lane changing method with Harvey’s use of multiple vehicles traveling in a group and each having the system because it would allow several groups traveling in a convoy or platoon to make sure there is space for all of them together before they attempt a lane change, thus allowing the convoy to change lanes and maintain formation.  If all of the vehicles have the same device, they can communicate and have redundancy if one of the devices fails, and all could serve as a platoon/convoy leader.
Harvey, however, does teach in which the position of other vehicles is determined by multiple vehicles that are electronically linked ([0079-0082], Figure 10.  The vehicles all send locational information of other vehicles to the central computer (which may be attached to a particular vehicle).  An overall location map can be made from these individual readings.)
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of these teachings of Suzuki and Harvey that receiving, by an inter-vehicle communication, a second position of the preceding vehicle and a second position of the following vehicle detected by another vehicle among the multiple vehicles of the electronically coupled vehicle 15group; and 
calculating a distance between the preceding vehicle and the following vehicle based on the received second 20position of the preceding vehicle, and the received second position of the following vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Suzuki clearly establishes the concept of finding the position of vehicles in other lanes, and detecting a distance between them.  Suzuki lacks that this occurs for more than one vehicle, and that the positional information is calculated using sensors from a second vehicle.  Harvey establishes the idea of several vehicles traveling in a group, and creating a location map of the surroundings by using the sensors of more than one vehicle.  It would be obvious to combine them because applying the teaching of vehicles traveling in a group would allow Suzuki’s method to be applied to convoys, which often act as one unit.  The ability to determine if there is enough space in an adjacent lane for a lane change would be useful to convoys.  It would be useful to use Harvey’s method of creating location maps from the sensors of multiple vehicles to confirm specific objects (and to verify objects detected) because it would allow redundancy which can be useful when attempting to make sure a process is safe.  If one of sensors is malfunctioning, but another detects an object accurately, it could prevent an accident.

For Claim 9, Suzuki teaches A non-transitory storage medium that sores a computer program that causes a computer operating as a distance 25measuring system in an electronically coupled vehicle to execute a distance measuring method comprising: ([0006])
detecting, in an adjacent lane adjacent to a lane 30where the electronically coupled vehicle is travelling, a first position of a preceding vehicle traveling in front of the electronically coupled vehicle and a first position of a following vehicle travelingPJVA-20236- US 32 behind the electronically coupled vehicle; ([0006], [0027], [0075])
calculating a distance between the preceding vehicle and the following vehicle based on the detected first position of the preceding vehicle, the detected first 10position of the following vehicle. 
 Suzuki does not teach that the vehicle is traveling as a group or that each of the multiple vehicles that are electronically coupled contain the distance measuring system 
receiving, by an inter-vehicle communication, a second position of the preceding vehicle and a second position of the following vehicle detected by another vehicle among the 5multiple vehicles of the electronically coupled vehicle group; and 
calculating a distance between the preceding vehicle and the following vehicle based on the received second position of the preceding vehicle, and the received second position of the following vehicle.  
Harvey, however, does teach in which vehicles travel as a group and that each of the vehicles that are electronically coupled contain the control system. [0101], Fig. 10, [0018-0020], [0178-0180], Figs. 28 and 29.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s lane changing method with Harvey’s use of multiple vehicles traveling in a group and each having the system because it would allow several groups traveling in a convoy or platoon to make sure there is space for all of them together before they attempt a lane change, thus allowing the convoy to change lanes and maintain formation.  If all of the vehicles have the same device, they can communicate and have redundancy if one of the devices fails, and all could serve as a platoon/convoy leader.
Harvey, however, does teach in which the position of other vehicles is determined by multiple vehicles that are electronically linked ([0079-0082], Figure 10.  The vehicles all send locational information of other vehicles to the central computer (which may be attached to a particular vehicle).  An overall location map can be made from these individual readings.)
It would be obvious to one of ordinary skill in the art prior to the effective filing date in light of these teachings of Suzuki and Harvey that receiving, by an inter-vehicle communication, a second position of the preceding vehicle and a second position of the following vehicle detected by another vehicle among the multiple vehicles of the electronically coupled vehicle 15group; and 
calculating a distance between the preceding vehicle and the following vehicle based on the received second 20position of the preceding vehicle, and the received second position of the following vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Suzuki clearly establishes the concept of finding the position of vehicles in other lanes, and detecting a distance between them.  Suzuki lacks that this occurs for more than one vehicle, and that the positional information is calculated using sensors from a second vehicle.  Harvey establishes the idea of several vehicles traveling in a group, and creating a location map of the surroundings by using the sensors of more than one vehicle.  It would be obvious to combine them because applying the teaching of vehicles traveling in a group would allow Suzuki’s method to be applied to convoys, which often act as one unit.  The ability to determine if there is enough space in an adjacent lane for a lane change would be useful to convoys.  It would be useful to use Harvey’s method of creating location maps from the sensors of multiple vehicles to confirm specific objects (and to verify objects detected) because it would allow redundancy which can be useful when attempting to make sure a process is safe.  If one of sensors is malfunctioning, but another detects an object accurately, it could prevent an accident.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in light of Harvey and Ramasamy et al (US Pub 10,089,876 B1), hereafter known as Ramasamy.

For Claim 3, modified Suzuki teaches The vehicle coupling system according to claim 2, 
wherein the controller is further configured to determine whether to allow the electronically coupled vehicle to change lanes and the distance between the preceding vehicle and the following vehicle.  ([0027-0029], [0075-0076])
Suzuki does not teach that whether to allow the electronically coupled vehicle group to change lanes based on a total length of the electronically coupled vehicle group.
Harvey, however, does teach in which vehicles travel as a group [0101], Fig. 10, [0018-0020], [0178-0180], Figs. 28 and 29.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s lane changing method with Harvey’s use of multiple vehicles traveling in a group because it would allow several groups traveling in a convoy or platoon to make sure there is space for all of them together before they attempt a lane change, thus allowing the convoy to change lanes and maintain formation.  
However, Ramasamy does teach whether to allow the electronically coupled vehicle to change lanes based on a total length of the electronically coupled vehicle. (Page 25, Colum 15, Line 52.  Ramasamy establishes that vehicles that are particularly large or long may require more space for a lane change maneuver than other vehicles.  This establishes the concept that the decision for a lane change can be based on a length of the electronically coupled vehicle.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date whether to allow the electronically coupled vehicle group to change lanes based on a total length of the electronically coupled vehicle group because a group of vehicles in formation would want there to be room for them to change lanes before they changed lanes.  The total length of the vehicles in the platoon determines how much space is necessary for the entire platoon to move over.  Therefore, if the platoon is larger, then the amount of space must be larger as well.  Ramasamy establishes that larger units require more space, and this could be applied to a platoon.  Harvey establishes the idea of vehicle operating together in a platoon.  It would be obvious to combine these teachings with Suzuki because it would allow platoons to change lanes more safely without having to break formation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in light of Harvey in light of Ramasamy in light of Kim et al (US Pub 2019/0147745 A1), hereafter known as Kim.

 
 For Claim 4, modified Suzuki teaches The vehicle coupling system according to claim 2,
Suzuki does not teach 5wherein the controller is further configured to adjust an inter-vehicle distance in the electronically coupled vehicle group based on a total length of the electronically coupled vehicle group, and the distance between the preceding vehicle and the following vehicle.  
Suzuki, however, does teach wherein the controller is configured to determine to change lanes based on the distance between the preceding vehicle and the following vehicle. ([0027-0029], [0075-0076])
However, Ramasamy does teach whether to allow the electronically coupled vehicle to change lanes based on a total length of the electronically coupled vehicle. (Page 25, Colum 15, Line 52.  Ramasamy establishes that vehicles that are particularly large or long may require more space for a lane change maneuver than other vehicles.  This establishes the concept that the decision for a lane change can be based on a length of the electronically coupled vehicle.)
Kim, however, does teach wherein the controller is further configured to adjust an inter-vehicle distance in the electronically coupled vehicle group based on the decision to change lanes. ([0023], [0089].  Kim increases that distance between the vehicles in order to reduce the amount of blind spots.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Suzuki, Ramasamy, and Kim that wherein the controller is further configured to adjust an inter-vehicle distance in the electronically coupled vehicle group based on a total length of the electronically coupled vehicle group, and the distance between the preceding vehicle and the following vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because a platoon of vehicles driving together acts as one unit.  Suzuki and Ramasamy together establish the concept that a vehicle attempting to change lanes can take the available distance between adjacent vehicles into account, and the length of itself into account before determining to change lanes.  A platoon could use this logic when determining if it could change lanes without breaking formation.  When this is combined with Kim, which establishes the idea of changing the distance between platooning vehicles based upon the decision to change lanes, you have a reason to adjust the inter-vehicle distance based upon the total length of the platoon and the distance between preceding and following vehicles (since these factors are used to determine a lane change).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in light of Harvey in light of Park et al (US Pub 2020/0349850 A1), hereafter known as Park.


	For Claim 6, modified Suzuki teaches The vehicle coupling system according to claim 2, 
Modified Suzuki does not teach wherein the controller is further configured to decide a platoon of the electronically coupled vehicle group based on vehicle information.  
Park, however, does teach wherein the controller is further configured to decide a platoon of the electronically coupled vehicle group based on vehicle information.  ([0305-0307], Figure 11, [0364-0367], Fig. 19.  Depending on the strength of the sensors, the vehicles in the platoon are arranged so that their stronger sensors perform the detecting for the unit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s vehicle distance detecting method with Park’s use of vehicle groups that are arranged according to their information specifically regarding their sensors.  It would be obvious because it would allow the vehicles with the strongest sensors to be in the most critical positions, and it would allow the most accurate readings of the vehicles in the adjacent lanes.


25	For Claim 7, modified Suzuki teaches The vehicle coupling system according to claim 2, 
Modified Suzuki does not teach wherein the controller is further configured to decide a platoon of the electronically coupled vehicle group according to performance of the vehicle detection unit provided in each of the multiple vehicles in the 30electronically coupled vehicle group.  
Park, however, does teach wherein the controller is further configured to decide a platoon of the electronically coupled vehicle group according to performance of the vehicle detection unit provided in each of the multiple vehicles in the 30electronically coupled vehicle group.   ([0305-0307], Figure 11, [0364-0367], Fig. 19.  Depending on the strength of the sensors, the vehicles in the platoon are arranged so that their stronger sensors perform the detecting for the unit.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Suzuki’s vehicle distance detecting method with Park’s use of vehicle groups that are arranged according to their information specifically regarding their sensors.  It would be obvious because it would allow the vehicles with the strongest sensors to be in the most critical positions, and it would allow the most accurate readings of the vehicles in the adjacent lanes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shida et al (US Pub 2010/0021011 A1) relates to perimeter monitoring for platoons.
Alam et al (US Pub 2016/0026187 A1) relates to choosing platoon leaders.
Miller Jr et al (US Pub 2018/0190119 A1) relates to detecting vehicles adjacent to platoons.
Boegel et al (US Pub 10,115,314 B2) relates to platoons changing lanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664